DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

 Response to Amendment
The Amendment filed 3/21/2022 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 05-07, with respect to claim 1 has been fully considered and is persuasive.  Hence, the rejection of the claim has been withdrawn.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…A method for forming a garden tool…comprises a main portion and an operating portion… 
…providing a mold with a pattern corresponding to the faux carbon fiber pattern defined thereon, the pattern comprising a plurality of undulant cross-hatchings forming on an outer surface of said main portion or the operating portion of the garden tool; 
…allowing the plastic material to solidify…directly on the at least one area of the main portion or the operating portion of the garden tool…”
Meaning the surface of the mold has the pattern of undulant cross-hatchings for forming on the main portion or operating portion onto the tool.
The closest prior art of record, Chen (US 2012/0305671 A1), discloses a method for forming a garden tool (Figures 1-4), wherein the garden tool comprises a main portion (10) and an operating portion (20).  The method comprises providing a mold (60); disposing a melted plastic material into the mold with the garden tool and allowing the plastic material to solidify directly onto the garden tool on the main portion or the operating portion of the garden tool (Figure 4, paragraph 0018; the handle portion is placed into a mold to form a grip cover around the handle portion).  Likewise, the grip cover formed over the handle portion provides an anti-slip texture.  However, Chen neither teaches nor suggest the surface of the mold with a pattern of undulant cross-hatchings such that overmolding of the garden tool imparts said undulate cross-hatchings on the main portion or operating portion of the tool.
Another prior art, Hsieh (US 2014-0054399 A1), is referenced for disclosing a spray gun (Figures 1-3) comprising a main portion (handle 1) and an operating portion (spray head 2), wherein a patterned are is formed via molding (paragraphs 0011, 0025) on both main and operating portions (as shown in Figures 1-3).  However, similar to Chen, Hsieh neither teaches nor suggests providing the mold with the specific surface structure for over-molding the spray gun at the main or operating portion.  In fact, Hsieh discloses molding of the spray gun merely to provide a unique appearance (paragraph 0025).  Likewise, Hsieh is silent as to any specific structure imparted to the spray gun during molding; and as shown in Figures 1 and 3, the grip portion is illustrated having ridges.  While it could be conceivable to providing a mold surface with undulate cross-hatchings for molding a portion of a garden tool, the broadest reasonable interpretation does not mean the broadest possible interpretation.  As disclosed in the current application, providing the surface of a mold with a pattern of undulate cross-hatches provides the over-molded tool with the appearance of carbon fiber while also imparted an anti-slip texture to the main or operating portion of the tool (pages 01-01 of the instant Specification).
Another prior art, Rios (US 2010/0183814 A1), teaches a method of manufacturing grips for tools handles (Figure 4-8) and discloses exemplary garden tool handles (paragraph 0144).  Furthermore, the grips comprise textured surfaces; examples of which includes cross-hatches (paragraph 0074).  However, Rios fails to teaches or suggest said cross-hatches are formed by provided a mold with surfaces of undulate cross-hatches for over-molding the tool handle.  In fact, Rios discloses the grips are formed as a multilayered article (40 in Figure 4; paragraph 0092), comprising a textured silicone layer (4), backing layer (44) and adhesive layer (6).  A formed grip is thereafter attached to a tool hand via the adhesive layer and not through over-molding as claimed in the current invention.  Hence, one of ordinary skill would not look to Rios to address the deficiencies of Chen or Hsieh.
Claims 2-9 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        4/29/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715